             Case 2:21-cv-01006-CKD Document 3 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CUTTER J. MENDONCA,                                   No. 2:21-cv-1006 CKD P
12                          Petitioner,
13               v.                                         ORDER
14    RIVERSIDE COUNTY SUPERIOR
      COURT,
15
                            Respondent.
16

17

18              Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254.

20              Petitioner is presently incarcerated at Wasco State Prison in Kern County. He is serving a

21   sentence for a conviction rendered by the Riverside County Superior Court.

22              The general rule with regard to habeas applications is that both the United States District

23   Court in the district where petitioner was convicted and the District Court where petitioner is

24   incarcerated have jurisdiction over the claims. See Braden v. 30th Judicial Circuit Court, 410 U.S.

25   484 (1973). In the instant case, petitioner's conviction occurred in an area covered by the District

26   Court for the Central District of California.

27   /////

28   /////
                                                           1
            Case 2:21-cv-01006-CKD Document 3 Filed 06/14/21 Page 2 of 2


 1             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

 2   transferred to the United States District Court for the Central District of California.

 3   Dated: June 14, 2021
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1/mp
     mend1006.108a
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
